Exhibit 10.2
 
EXECUTION VERSION
 
 
 
 
 
FIRST AMENDMENT
 
TO
 
CREDIT AGREEMENT
 
Dated as of September 27, 2011
 
AMONG
 
NEWFIELD EXPLORATION COMPANY,
 
AS BORROWER,
 
JPMORGAN CHASE BANK, N.A.,
 
AS ADMINISTRATIVE AGENT,
 
AND
 
THE LENDERS PARTY HERETO
 


 

 
 
 
 

FIRST AMENDMENT TO CREDIT AGREEMENT
 
THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “First Amendment”) dated as of
September 27, 2011, among NEWFIELD EXPLORATION COMPANY, a Delaware corporation,
(the “Borrower”); each of the lenders party to the Credit Agreement referred to
below (collectively, the “Lenders”); and JPMORGAN CHASE BANK, N.A., as
administrative agent for the Lenders (in such capacity, together with its
successors in such capacity, the “Administrative Agent”).
 
R E C I T A L S
 
A.           The Borrower, the Administrative Agent and the Lenders are parties
to that certain Credit Agreement dated as of June 2, 2011 (the “Credit
Agreement”), pursuant to which the Lenders have made certain credit available to
and on behalf of the Borrower.
 
B.           The Borrower, the Administrative Agent and the Required Lenders
desire to amend certain provisions of the Credit Agreement.
 
C.           NOW, THEREFORE, to induce the Administrative Agent and the Required
Lenders to enter into this First Amendment and in consideration of the premises
and the mutual covenants herein contained, for good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
 
Section 1.   Defined Terms.  Each capitalized term used herein but not otherwise
defined herein has the meaning given such term in the Credit Agreement, as
amended by this First Amendment. Unless otherwise indicated, all section
references in this First Amendment refer to sections of the Credit Agreement.
 
Section 2.   Amendments to Credit Agreement.
 
 
2.1   Amendment to Section 1.01.  Section 1.01 is hereby amended by amending the
definition of “Agreement” to read:
 
“‘Agreement’ means this Credit Agreement, as amended by that certain First
Amendment dated as of September 27, 2011, as the same may from time to time be
amended, modified, supplemented or restated.”
 
2.2   Amendment to Section 6.05.  Clause (i) of Section 6.05 is hereby amended
to read:
 
(i) the foregoing shall not apply to restrictions and conditions imposed by law
or by this Agreement or restrictions or conditions imposed by any indenture,
instrument or agreement governing senior Indebtedness of the Borrower requiring
such Indebtedness to be secured equally and ratably with other senior
Indebtedness of the Borrower,
 
Section 3.   Conditions Precedent.  This First Amendment shall become effective
on the date (such date, the “First Amendment Effective Date”), when each of the
following conditions is satisfied (or waived in accordance with Section 9.02 of
the Credit Agreement):
 
 
 
 
3
 
3.1 The Administrative Agent shall have received from the Required Lenders and
the Borrower, counterparts (in such number as may be requested by the
Administrative Agent) of this First Amendment signed on behalf of such Person.
 
3.2 The Administrative Agent shall have received such other documents as the
Administrative Agent or its special counsel may reasonably require.
 
The Administrative Agent is hereby authorized and directed to declare this First
Amendment to be effective when it has received documents confirming or
certifying, to the satisfaction of the Administrative Agent, compliance with the
conditions set forth in this Section 3 or the waiver of such conditions as
permitted in Section 9.02 of the Credit Agreement.  Such declaration shall be
final, conclusive and binding upon all parties to the Credit Agreement for all
purposes.
 
Section 4. Miscellaneous.
 
4.1 Confirmation. The provisions of the Credit Agreement, as amended by this
First Amendment, shall remain in full force and effect following the
effectiveness of this First Amendment.
 
4.2 Ratification and Affirmation; Representations and Warranties.  The Borrower
hereby (a) ratifies and affirms its obligations under, and acknowledges its
continued liability under, each Loan Document to which it is a party and agrees
that each Loan Document to which it is a party remains in full force and effect
as expressly amended hereby and (b) represents and warrants to the Lenders that
as of the date hereof, after giving effect to the terms of this First Amendment:
 
      (i) all of the representations and warranties contained in each Loan
Document to which it is a party are true and correct in all material respects
(except that any such representations and warranties that are qualified as to
materiality shall be true and correct in all respects), except to the extent any
such representations and warranties are expressly limited to an earlier date, in
which case, such representations and warranties shall continue to be true and
correct in all material respects as of such specified earlier date;
 
      (ii) no Default or Event of Default has occurred and is continuing; and
 
          (iii) no event or events have occurred which individually or in the
aggregate could reasonably be expected to have a Material Adverse Effect.
 
4.3 Counterparts. This First Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of this First Amendment by facsimile transmission shall be
effective as delivery of a manually executed counterpart hereof.
 
4.4 NO ORAL AGREEMENT. THIS FIRST AMENDMENT, THE CREDIT AGREEMENT AND THE OTHER
LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH REPRESENT THE FINAL
 
 
 
 
4
 
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR UNWRITTEN ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES.
 
4.5 GOVERNING LAW. THIS FIRST AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
 


 
[SIGNATURES BEGIN NEXT PAGE]
 


 

 
 
 
 
5

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed as of the date first written above.
 


 


BORROWER:
NEWFIELD EXPLORATION COMPANY
 
 
 
By:                  /s/ Terry W.
Rathert                                              
Name:  Terry W. Rathert
Title:    Executive Vice President &
                         Chief Financial Officer

 

 
 
 
 
 
6



ADMINISTRATIVE AGENT AND
LENDER:
JPMORGAN CHASE BANK, N.A.
 
 
 
By:                  /s/ Marshall
Trenckmann                                              
Name:  Marshall Trenckmann
Title:    Vice President
 
 

 

 
 
 
 
 
7




   
LENDER:
WELLS FARGO BANK, N.A.
 
 
 
By:                 /s/ Doug
McDowell                                              
Name:  Doug McDowell
Title:    Director
 
 


 
 
 
 
8




   
LENDER:
COMPASS BANK
 
 
By:                  /s/ Ann Van
Wagner                                              
Name:  Ann Van Wagner
Title:    Vice President
 
 


 
 
 
 
9




   
LENDER:
DNB NOR BANK ASA
 
 
 
By:                  /s/ Thomas
Targen                                              
Name:   Thomas Targen
Title:     Senior Vice President
                          Head of Corporate Banking
 
 
 
By:                 /s/ Stian
Lovseth                                              
Name:  Stian Lovseth
Title:    Vice President
 
 


 
 
 
 
10




   
LENDER:
THE BANK OF TOKYO-MITSUBISHI
UFJ, LTD.
 
 
 
By:                    /s/ William S.
Rogers                                              
Name:   Will Rogers
Title:      Authorized Signatory
 
 


 
 
 
 
11




   
LENDER:
CIBC, INC.
 
 
 
By:      ___________________________________________
Name:
Title:
 
 
 
By:      ___________________________________________
Name:
Title:
 
 
   


 
 
 
 
12




   
LENDER:
MIZUHO CORPORATE BANK LTD.
 
 
 
By:      __________________________________________
Name:
Title:
 
 


 
 
 
 
13




   
LENDER:
SUMITOMO MITSUI BANKING
CORPORATION
 
 
 
By:      __________________________________________
Name:
Title:
 
 


 
 
 
 
14




   
LENDER:
ROYAL BANK OF CANADA
 
 
 
By:      _________________________________________
Name:
Title:
 
 


 
 
 
 
15




   
LENDER:
U.S. BANK NATIONAL ASSOCIATION
 
 
 
By:      __________________________________________
Name:
Title:
 
 


 
 
 
 
16




   
LENDER:
BARCLAYS BANK PLC
 
 
 
By:      ___________________________________________
Name:
Title:
 
 


 
 
 
 
17




   
LENDER:
CITIBANK, N.A.
 
 
 
By:      ____________________________________________
Name:
Title:
 
 


 
 
 
 
18




   
LENDER:
GOLDMAN SACHS BANK USA
 
 
 
By:      ___________________________________________
Name:
Title:
 
 
   



 